In a coram nobis proceeding on the ground he had not been advised of his right to appeal from the two judgments in question, defendant appeals from an order of the Supreme Court, Kings County, dated May 19, 1970, which denied the application after a hearing. Order affirmed. Appellant has not effectively demonstrated that he had grounds for appeal (People v. Lynn, 28 N Y 2d 196, 203). Furthermore, the question of the denial of a right to a speedy trial was heretofore determined adversely to him on a prior coram nobis application. Munder, Acting P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.